          Case 1:19-cv-08090-AJN Document 30 Filed 08/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                8/4/20
SOUTHERN DISTRICT OF NEW YORK


  Eldigadt Urzua, et al.,

                            Plaintiffs,
                                                                                   19-cv-8090 (AJN)
                 –v–
                                                                                        ORDER
  El Porton Bar & Restaurant Corp., et al.,

                            Defendants.



ALISON J. NATHAN, District Judge:

       At the Initial Pretrial Conference in this matter, the Court referred the parties to this

District’s Mediation Program and did not enter a case management plan. The Court further

ordered that if mediation failed, the parties should submit a revised case management plan within

one week.

       On March 31, 2020, the Court granted the parties an extension of time to mediate until

June 15, 2020. Dkt. No. 29. As of this date, the Court has still not received an update on the

parties’ mediation, nor have the parties submitted a revised case management plan.

       The parties are ordered to submit a joint status update and, if this case has not settled, a

revised case management plan no later than August 12, 2020.



       SO ORDERED.

 Dated: August 4, 2020
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
